OFFICE OF THE ATTORNEY     GENERAL   OF TEXAS
                        AUSTIN




mar   Senator Eelley~    opraiolllo&            \




                                           c or not the
Honorable Rogers ~ielley,Pago 3



          In irecpLngWith our constructionof Section 2
of the original Aot, your ilillunder 0onsWeretion   like-
wtse requires the secretary to the Board to be selected
from ansongthe amxihershlp OP the Board. We construe
your kIill,asWQ oonstrued the original not, to be not
the czeetion of an offloe or position fiatsower, but
-rely the superaddingto the duties of the partfoular
hoard member selootod the further duties of those oi'
Sc)gretarp-Treasurer to the ntmrd. There is there?o?e
but one OffLCe or position  -- that is, membership in the
POard .
          Par the reasons just stated, the 00nstltutional
poti8i.0~1against dual offlo%-holdinghate no applleafion.
Seat&on 40, of Article XVI 0P the Constitutionmerely Por-
bids the holding of *more than one oivil of'f+%ae
                                                of'tm~lu-
    l
arant’
          Seotion 33 of the same Article forbids the ao-
OountinS officers 0f the State to &a~ or PsrJa warrant
upon the treasury in favor of any person Pa salary Or
Oolapensationas agent, ofiiaer or appointee,who *holds
at the saatetime any other offloe or position of honor,
trust or profit under th2.sState or the United States.*
Uxter the fasts stated by you, the status of the Seme-
tax-y-Treasurerto the Board Of Texas College of Arts aud
Irdustries,as provided i.nyaur &mate Bill No. 33, muld
ljethat of a utemberof the Board oi Texas College W Arts
aad xudustrios -- ona offtae or position - am3 under the
terPg of the Bill, in the went it boWmes a lsw, there
rould be PO val%U reason why the BOard should not pay the
~osqnmsationto the So~retary-'Proasurer thorefn  stipulated.
                              Very truly   pure
                            ATTOLW3X GBNNR1LtOF TX3




       &..cPROVDm 10, I%1